Title: To George Washington from William Buchanan, 19 July 1794
From: Buchanan, William
To: Washington, George


               
                  Sir
                  Lexington, Baltimore County, 19th July
                     1794
               
               The D[e]ath of Our late Worthy friend Genl Williams may Probably give Rise to many Applications for the Collectors Place at the Port of Baltimore, from few Perhaps with fairer Claim, Or fainter hope than my Self, Tho in Point of Execution, & a Uniform Attachment to Government, I yield to none, yet
                  
                  Nevertheless, there is a Certain Unexplained Circumstance, of long Standing, even now at variance, for, & against my Application. Thwarted, Sir, as I was in the commissariate, with a Single eye to the Service, & Persecuted thence without Any Inquiry into the Causes of the Defects complained of in that Department, & to yours Embarrassing, the Authors thereof were Suffered to escape, & the Effects, by Implication, Transfered to me, but with what general, or Particular Impression, I have yet to learn, Early did I discover that this Department, under my Direction, was Aimed at to Perplex, & finally not only at but through it to an higher, which first determined me on Resigning, Relying Nevertheless On a Previous Inquiry for marking Some of the Abettors, not a few nor of Inferior Rank, both in and Out of Door, in this however I was most Cruelly disapointed, long was I Amused with the Repeated Orders of Congress for an Offical Inquiry Pursuant to my Reieterated Applications, nor was I Remiss in Reminding the Committees thereon Appointed, untill wearied Out with the most Palpable Evasions, thence Sir, an Inquiry So Essential. & in equal Justice Due to the Service & my Self, thus withheld. What Remained for me but in Silence to withdraw, Exposed to Imputation & Excluded from Redress, Justifyed however in this, my Complaint, by the minutes of Congress, by my Applications & Terms of Resignation filed, you will not be Offended with this late Effort & last Probable Chance for Removing a grievance long boren with & Sensibly felt, Not Sir, that I by Any means Consider it as a Claim upon you, but Counting Solely On your Liberality, as Circumstances may appear to Justify, If haply in favour of my Application, the Blot is thence expunged by this Public mark of your Acquittance, more valued than for the emoluments annexed, tho few I believe Could have Suffered in a much greater Proportion by the Unavoidable effects of Our Revolution, & fewer Still with less murmur, tho far exceeding the Profits of Such appointment to Compensate, this however apart, & whatever the Result of my Present Application, I hope you will believe me with Submissive and Sincere Respect. Sir your most Obedt & most humble Servt
               
                  Wm Buchanan
               
            